 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Adrian White,                                       No. CV-17-00200-TUC-DCB
10                  Plaintiff,                           SCHEDULING ORDER
11   v.
12   Charles L Ryan, et al.,
13                  Defendants.
14
15          Plaintiff is a pro se prisoner who has filed an action alleging civil rights violations.
16   See Fed. R. Civ. P. 26(a)(1)(B)(iv) (exempting from Rule 26 initial disclosure requirements
17   actions brought without an attorney by a person in custody); LRCiv. 16.2(b)(2)(B) (setting
18   case management deadlines for cases designated on the detainee track). This Scheduling
19   Order, entered pursuant to Fed.R.Civ.P. 16, shall govern the course of this action:
20          IT IS ORDERED that the parties abide by the following:
21          1. Any motion for summary judgment regarding exhaustion of administrative
22   remedies shall be filed within 60 days of the filing date of this Order. Albino v. Baca,
23   747 F.3d 1162 (9th Cir. 2014). If such a motion is filed by that date, discovery is stayed
24   and the deadlines set in this scheduling order are continued to begin running from
25   the date the motion for summary judgment is resolved. If no such motion is filed by
26   that date, the following scheduling order is entered:
27
28
 1          2. The deadline for disclosure of all lay and expert witnesses is: 120 days from the
 2   filing date of this Order or 120 days from the filing date of the Order resolving any
 3   motion for summary judgment regarding exhaustion.
 4          3.   All discovery shall be completed by: 150 days from the filing date of this
 5   Order or 150 days from the filing date of the Order resolving any motion for summary
 6   judgment regarding exhaustion. Parties are reminded that they are not to file the actual
 7   disclosures with the Court, just the notices of disclosure.
 8          In the event of a dispute over discovery matters, parties are cautioned to first engage
 9   in personal consultation regarding the dispute and to make a sincere effort to resolve the
10   conflict. The parties should act to resolve discovery disputes quickly. The moving party
11   must certify that after consultation, the parties have been unable to resolve the matter.
12   LRCiv. 7.2(j).
13          4. Dispositive motions, other than the exhaustion motion, shall be filed by 30 days
14   from the close of discovery.
15          Motions, including dispositive motions, shall be set for oral argument, if requested
16   by counsel, and at the discretion of the Court. A party desiring oral argument on a motion
17   shall request argument by placing “Oral Argument Requested” immediately below the title
18   of the motion or response, pursuant to LR Civ. 7.2(f). The Court will set oral argument
19   accordingly.
20          When any pleadings or memoranda are appended with more than one exhibit, the
21   exhibits shall be divided by tabbed dividers, and there shall be a table of contents for the
22   exhibits. All documents shall be secured on the left-hand side either by a staple or in some
23   other fashion so that pages can be turned without the document falling apart. This applies
24   to an original filed under seal and all copies. JUDGE’S COURTESY COPIES ARE
25   REQUIRED, which “shall reference[] the specific document number, [and] shall be
26   printed directly from CM/ECF.” See LR Civ. 5.4; Administrative Policies and
27   Procedures Manual § II.D (emphasis added).
28


                                                 -2-
 1          Pursuant to LR Civ. 7.2(i), failing to file the requisite responsive memorandum or
 2   failing to appear at oral argument may be deemed a consent to the granting or denial of any
 3   motion, and the Court may dispose of the motion summarily.
 4          5. The parties shall file their joint proposed pretrial order by: 30 days from the
 5   close of discovery or 30 days from the filing date of the Order resolving any dispositive
 6   motion filed after discovery is completed.
 7          6. The pretrial conference will be set upon receipt of the joint proposed pretrial
 8   order. The parties responsible for trial of the lawsuit shall appear and participate in the
 9   Pretrial Conference. At the pretrial conference the Court will set the deadlines for filing
10   and disposing of the following matters: proposed voir dire, jury instructions, trial
11   memorandum, deposition testimony to be used at trial, and motions in limine.
12          7. A jury demand has been made.
13          8. Court imposed discovery deadlines cannot be extended by a party without Court
14   approval. Continuances will not be freely granted. Any requests for extensions must be
15   made in writing and made prior to the expiration of the time prescribed. The request must
16   identify whether it is opposed, the number of prior continuances requested, the discovery
17   conducted to date, the anticipated discovery to be done if the request is granted, and the
18   reasons why discovery has not been completed within the deadline.
19          9. Plaintiff must file and serve a notice of a change of address 10 days before the
20   move is effective, if practicable.   Plaintiff must not include a motion for other relief with
21   a notice of change of address. Failure to comply may result in dismissal. Plaintiff is
22   warned that failure to timely comply with every provision of this Order, including these
23   warnings, may result in dismissal of this action without further notice. See Ferdik v.
24   Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992) (a district court may dismiss an action
25   for failure to comply with any order of the Court).
26          IT IS FURTHER ORDERED that in the event a Motion for Summary Judgment
27   regarding exhaustion is filed, it is the responsibility of the parties to track the case
28   management deadlines as continued, herein.


                                                  -3-
 1   Dated this 19th day of March, 2019.
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                       -4-
 1
 2
 3
 4                                FORM OF PRETRIAL ORDER
 5
                         IN THE UNITED STATES DISTRICT COURT
 6
                                FOR THE DISTRICT OF ARIZONA
 7
 8
                                                    )
 9                                                  )
10                 Plaintiff,                       )
                                                    )
11          v.                                      )    CV          TUC DCB
12                                                  )
                                                    )    JOINT PROPOSED PRETRIAL ORDER
13                                                  )
                   Defendant.                       )
14
                                                    )
15
16
     (Although the text of the pretrial order appears in single space, the actual order submitted by
17   the parties must be double spaced and conform in all other respects to the Local Rules.)
18         The following are pretrial proceedings in this cause as agreed to by the parties and
19   approved by the Court:

20
21   I. NATURE OF ACTION
            This is an action for: (Short concise statement of the case, including the nature of the
22   action and the relief sought.)
23
     II. STATEMENT OF JURISDICTION
24          Statement of jurisdiction: (state the claims and cite the statutes which give this Court
     jurisdiction over each claim.)
25
26   III. CONTESTED ISSUES OF LAW/FACT
            State the ultimate issues of fact and law which must be decided at trial. State only the
27   issues of fact and law necessary and material for a verdict in this case. Each issue must be
28   stated separately and specifically.
 1   IV. LIST OF EXHIBITS
 2         Each party shall list the exhibits it intends to offer at trial.

 3   V. LIST OF WITNESSES
           Each party shall list the witnesses it intends to call at trial.
 4
 5   VI. JURY TRIAL or BENCH TRIAL
           The parties shall state whether the trial is a jury or bench trial.
 6
 7          For a Jury Trial
            At the Pretrial Conference, the Court will direct the parties to file proposed voir dire,
 8   objections to exhibits, deposition testimony, stipulated jury instructions, stipulations,
 9   counsel’s additional proposed jury instructions, motions in limine, and trial memoranda 20
     days prior to trial. Any opposition shall be filed five days thereafter.
10
11
            For a Bench Trial
            At the Pretrial Conference, the Court will direct the parties to file trial briefs,
12   objections to exhibits, motions in limine, stipulations, and proposed findings of fact and
     conclusions of law 20 days prior to trial. Any opposition shall be filed five days thereafter.
13
14   VII. PROBABLE LENGTH OF TRIAL
           Each party shall identify the estimated length of time it will take to present its case.
15
16   VIII. CERTIFICATION
           The undersigned counsel for each of the parties in this action do hereby approve
17   and certify the form and content of this proposed Joint Pretrial Order.
18
     _____________________________                               ___________________________
19   Attorney for Plaintiff                                      Attorney for Defendant
20
21
22
23
24
25
26
27
28
